Citation Nr: 0029453	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
October 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran had any right knee disability or right hip disability 
while in service.

2.  There is no competent evidence of record which shows that 
the veteran currently has any right knee disability, or that 
any right knee disability or right hip disability was 
incurred in or aggravated by service or is proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service.

3.  At his personal hearing on October 28, 1999, prior to the 
promulgation of a decision in the appeal, the veteran 
notified VA that a withdrawal of his appeal on the issue of 
entitlement to service connection for a right foot disability 
was requested.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right knee disability is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (1999).

2.  The veteran's claim of entitlement to service connection 
for a right hip disability is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(1999).

3.  The criteria for withdrawal of a substantive appeal by 
the appellant on the issue of entitlement to service 
connection for a right foot disability have been met.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for right knee and 
right hip disabilities.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a right knee disability or a 
right hip disability during service; (2) whether he currently 
has a right knee disability or a right hip disability; and if 
so, (3) whether any current right knee disability or right 
hip disability is etiologically related to his service or to 
his inservice left knee injury, or is proximately due to or 
the result of any disease or injury incurred in or aggravated 
by service.  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (1999).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any right 
knee or right hip disabilities or injuries while the veteran 
was on active duty.  The Board notes that the veteran's 
October 1970 separation examination found the veteran's lower 
extremities to be normal with the exception of asymptomatic 
pes planus.  However, the veteran has alleged that a left 
knee injury reported in service in March 1968 was incorrectly 
reported, and should have indicated a right knee injury.

A July 1999 VA medical report notes that the veteran 
complained that he experienced hip pain often.

At his October 1999 personal hearing, the veteran indicated 
that he felt that the service medical records were incorrect 
as he felt that the inservice injury was to his right knee, 
not to his left knee as stated in the service medical 
records.  The veteran stated that he worked for the railroad 
after service and had annual physicals.  He did not have a 
knee injury at any of those physicals.  He stated that he had 
not seen a doctor for his right knee and that had not been 
diagnosed with any right knee condition.  The veteran stated 
that he had a right hip replacement in February 1996 which he 
felt was due to a right knee injury.  However, he further 
stated that no doctor had told him that the right hip 
disability was due to any right knee condition.

As there is no current diagnosis of record of any right knee 
disability; no record of treatment or complaint of any right 
knee disability or right hip disability in service; and no 
evidence providing a nexus or link between any right knee or 
hip disability and the veteran's service, the Board finds 
that the veteran's claim fails to show the required elements 
of a well grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  The Board recognizes that the veteran has 
alleged that his inservice left knee injury was actually to 
the right knee.  The Board notes that the injury was reported 
on three consecutive days as a left knee injury, by at least 
two different treatment providers.  However, even if the 
veteran's inservice knee injury were to his right knee, the 
evidence of record still fails to show any current right knee 
disability for which service connection may be granted as 
well as any nexus or link between any current right knee 
disability and an inservice knee injury.  Furthermore, while 
the veteran has claimed that his right hip disability is the 
result of his right knee disability, there is no evidence of 
record which shows any nexus or link between the right hip 
disability and the right knee disability.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the February 1999 statement 
of the case, the January 2000 supplemental statement of the 
case, and in the above discussion.

Accordingly, the Board finds that the veteran's claims of 
entitlement to service connection for a right knee disability 
and entitlement to service connection for a right hip 
disability are not well grounded.  Therefore, those claims 
are denied.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (1999).


II.  Entitlement to service connection for a right foot 
disability.

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204 (1999).

At his personal hearing on October 28, 1999, prior to the 
promulgation of a decision in the appeal, the veteran 
notified VA that a withdrawal of his appeal on the issue of 
entitlement to service connection for a right foot disability 
was requested.  Therefore, the Board finds that the appellant 
has withdrawn his appeal on the issue of entitlement to 
service connection for a right foot disability and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The veteran's claim of entitlement to service connection for 
a right knee disability is denied because it is not well 
grounded.

The veteran's claim of entitlement to service connection for 
a right hip disability is denied because it is not well 
grounded.

The veteran's claim of entitlement to service connection for 
a right foot disability is dismissed.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 3 -


- 1 -


